Case 1:19-cr-00211-DMT Document17 Filed 11/18/19 Page 1 of1
on o~

Case 1:19-cr-00211-DLH *SEALED* Document5 Filed 11/06/19 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

 

v. )
Amber Emilia Ruiz 5 Case No. 1:19-cr-211-01
)
)
Defendant
ARREST WARRANT oe
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Amber Emilia Ruiz

who is accused of an offense or violation based on the following document filed with the court:

 

Indictment O1 Superseding Indictment 1 Information CO Superseding Information 0 Complaint
O Probation Violation Petition O Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Possession with Intent to Distribute Oxycodone

Distribution of Oxycodone

Aiding and Abetting

 

Date: 11/06/2019 /s/ Renee Hellwig

 

Issuing officer's signature

City and state: Bismarck, ND Renee Hellwig, Deputy Clerk

Printed name and title

 

Return

 

 

This warrant was eat Ta on (date) , and the person was arrested on (date)
N matt

at (city and state) Cul “Out Ay /NO

Date: A WN 3\\Q — OS

Darcie Bourgue , SA, MH®~ DDE

Pri¥ed name and title’

Arresting officer's signature

 

 
